Citation Nr: 0715564	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  06-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person.

2.  Entitlement to automotive and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 1943 to 
August 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The veteran claims entitlement to special monthly 
compensation based on the need for aid and attendance by 
another person and entitlement to financial assistance for 
the purchase of automotive and/or other adaptive equipment.  
The veteran has two service-connected disabilities:  
residuals of an injury to the left Muscle Groups XIV and XX, 
to include paralysis superficial posterior lumbar rami, with 
limitation of motion, and scar of the left gluteal and lumbar 
region.  See 38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 5320, 
7804 (2006).  The veteran claims that his service-connected 
disabilities caused the loss of the use of his legs and feet 
and he now requires aid and attendance and automotive and/or 
adaptive equipment.  

Compensation for aid and attendance is payable when the 
veteran, due to service-connected disability, has the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2006).  Financial assistance in purchasing an 
automobile or other conveyance is awarded when the veteran 
has a service-connected disability which includes one of the 
following:  loss or permanent loss of use of one or both 
feet; or loss or permanent loss of use of one or both hands; 
or permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. § 3.808 (2006).  Alternatively, the veteran 
may be entitled to adaptive equipment if he is entitled to VA 
compensation for ankylosis of one or both knees, or of one or 
both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. 
§ 3.808(b)(1)(iv).

The veteran argues in his brief on appeal that the issue of 
whether his service-connected muscle injury aggravated 
nonservice-connected disorders, to include lumbar spine 
degenerative joint and disc diseases and lower extremity 
sensory deficits has not yet been addressed.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) (holding that 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disability is compensable under 38 C.F.R. § 3.310).  These 
issues are inextricably intertwined with the issues on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that issues are inextricably intertwined and must be 
considered together when a decision concerning one would 
significantly impact on the other).  

Accordingly, the case is remanded for the following action:

1.  The RO must afford the veteran the 
appropriate VA orthopedic and neurological 
examinations to determine whether the 
veteran's service-connected disabilities 
have aggravated the veteran's other 
diagnosed disorders, to include lumbar 
spine degenerative joint and disc disease 
and sensory deficits of the lower 
extremities.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examinations.  Following a review of the 
service and postservice medical records, 
to specifically include the September 2002 
and July 2006 VA examinations and the 
August 2006 aid and attendance 
questionnaire, the examiner(s) must 
provide an opinion as to whether any 
diagnosed disability was aggravated by any 
service-connected disorder, to include the 
veteran's service-connected muscle injury 
disorder.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  After the above examinations are 
complete, the RO must afford the veteran a 
housebound and aid and attendance 
examination.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
each of his service-connected disorders.  
In this regard, the examiner must 
differentiate between the adverse 
symptomatology caused by the service-
connected disorders and other nonservice-
connected disorders.  If differentiation 
is not possible the examiner should state 
so.  In considering whether the veteran is 
housebound or in need of aid and 
attendance the examiner may only consider 
the impact of the service-connected 
disabilities.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.


4.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

